Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 1 of 18 PageID #: 626




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                  Plaintiffs,

    v.                                   Civil Action No. 1:19-cv-01142-MN

CRADLEPOINT, INC.,

                  Defendant.

SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                  Plaintiffs,            Civil Action No. 1:19-cv-01143-MN
      v.
HONEYWELL INTERNATIONAL, INC.,
                  Defendant.
SISVEL INTERNATIONAL S.A.
and 3G LICENSING, S.A.,

                  Plaintiffs,

    v.                                   Civil Action No. 1:19-cv-01144-MN

VERIFONE, INC.,

                  Defendant.

SISVEL INTERNATIONAL S.A.,

                  Plaintiff,
                                         Civil Action No. 1:19-CV-1145-MN
    v.

XIRGO TECHNOLOGIES, LLC,

                  Defendant.




                                     1
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 2 of 18 PageID #: 627




 SISVEL INTERNATIONAL S.A.,

 3G LICENSING S.A.,

                        PLAINTIFFS,                    Civil Action No. 1:19-cv-01247-MN

        v.

 DELL, INC.,

                        DEFENDANT.

 SISVEL INTERNATIONAL S.A.,

 3G LICENSING S.A.,

                        PLAINTIFFS,                    Civil Action No. 1:19-cv-02288-MN

 v.

 TESLA, INC.,

                        DEFENDANT.


                                    SCHEDULING ORDER

       This    15th       day of      September         , 2020, the Court having conducted an

initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.          Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within thirty (30) days of the date the Court enters this

Order. Additionally, the parties are currently conferring regarding an ESI Order and will submit

either an agreed order or a report as to any differences on or before the date on which the parties


                                                2
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 3 of 18 PageID #: 628




submit a proposed Protective Order.

       2.      Joinder of Other Parties and Amendment of Pleadings.                Unless otherwise

permitted by the Federal Rules of Civil Procedure or permitted by the Court, all motions to join

other parties, and to amend or supplement the pleadings, shall be filed on or before March 18,

2021 for all issues except inequitable conduct; September 16, 2021 for inequitable conduct.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the pleadings

shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within ten (10) days from the date the Court enters this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel must

follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure
               of information in this case, the Court does not intend to preclude
               another court from finding that information may be relevant and
               subject to disclosure in another case. Any person or party subject to
               this order who becomes subject to a motion to disclose another
               party’s information designated “confidential” [the parties should list
               any other level of designation, such as “highly confidential,” which
               may be provided for in the protective order] pursuant to this order
               shall promptly notify that party of the motion so that the party may
               have an opportunity to appear and be heard on whether that
               information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

                                                  3
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 4 of 18 PageID #: 629




       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)      By October 1, 2020, Plaintiffs shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiffs shall also produce the file history for

each asserted patent.

               (b)      By November 19, 2020, Defendants shall, to the extent that they have them

in their possession, produce core technical documents related to the accused product(s), sufficient

to show how the accused product(s) work(s), including but not limited to non-publicly available

operation manuals, product literature, schematics, and specifications. Defendants shall also

produce sales figures for the accused product(s).

               (c)      By December 17, 2020, Plaintiffs shall produce an initial claim chart

relating each known accused product to the asserted claims each such product allegedly infringes.

               (d)      By January 28, 2021, Defendants shall produce their initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

Preliminary Elections of Asserted Claims and Prior Art:

               (e)      By 30 days prior to Identification of Claim Terms/Constructions,

Plaintiffs shall serve a Preliminary Election of asserted claims, which shall assert:




                                                  4
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 5 of 18 PageID #: 630




                     no more than ten claims from each patent and not more than a total of 16

                     claims in the cases asserting six patents (U.S. Patent Nos. 6,529,561;

                     7,433,698; 7,751,803; 7,894,443; 8,364,196; and 8,879,503) and shall assert

                     no more than ten claims from each patent and not more than a total of 32

                     claims in the cases also asserting the six additional related patents (U.S.

                     Patent Nos. 7,274,933; 7,460,868; 7,596,375; 8,275,374; 8,472,955; and

                     8,948,756).

               (f)   By 28 days after the Preliminary Election of Asserted Claims:

                     Defendants shall serve a Preliminary Election of prior art, which shall assert

                     no more than twelve prior art references against each patent and no more

                     than a total of 40 references in the cases asserting six patents (U.S. Patent

                     Nos. 6,529,561; 7,433,698; 7,751,803; 7,894,443; 8,364,196; and

                     8,879,503) and shall assert no more than twelve prior art references against

                     each patent and no more than a total of 75 references in the cases also

                     asserting the six additional related patents (U.S. Patent Nos. 7,274,933;

                     7,460,868; 7,596,375; 8,275,374; 8,472,955; and 8,948,756). For purposes

                     of the Preliminary Election of Prior Art, a prior art instrumentality (such as

                     a device or process) and associated references that describe that

                     instrumentality shall count as one reference, as shall the closely related

                     work of a single prior artist. For example, all 3GPP specifications in the

                     same release count as a single reference.

               (g)   By October 21, 2021, Plaintiffs shall provide final infringement

contentions.




                                               5
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 6 of 18 PageID #: 631




               (h)     By November 18, 2021, Defendants shall provide final invalidity

contentions.

               (i)     By December 10, 2021, Plaintiffs shall serve a Final Election of asserted

claims, which shall assert: no more than five claims from each patent and not more than a total of

8 claims in the cases asserting six patents (U.S. Patent Nos. 6,529,561; 7,433,698; 7,751,803;

7,894,443; 8,364,196; and 8,879,503) and shall assert no more than five claims from each patent

and not more than a total of 16 claims in the cases also asserting the six additional related patents

(U.S. Patent Nos. 7,274,933; 7,460,868; 7,596,375; 8,275,374; 8,472,955; and 8,948,756).

               (j)     By January 27, 2022, Defendants shall serve a Final Election of prior art,

which shall assert no more than six prior art references against each patent and no more than a

total of 20 references in the cases asserting six patents (U.S. Patent Nos. 6,529,561; 7,433,698;

7,751,803; 7,894,443; 8,364,196; and 8,879,503) and shall assert no more than six prior art

references against each patent and no more than a total of 45 references in the cases also asserting

the six additional related patents (U.S. Patent Nos. 7,274,933; 7,460,868; 7,596,375; 8,275,374;

8,472,955; and 8,948,756). For purposes of the Final Election of prior art, each obviousness

combination counts as a separate prior art reference.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed. The parties

recognize, however, that there are many patents in dispute and that there may be appropriate

circumstances in which limits greater than those set forth here should be followed. If any party

believes that such a situation has arisen, the parties shall confer in good faith regarding any requests

to exceed the limits set forth below.

               (a)     Discovery Cut-Off. All discovery in this case shall be initiated so that it




                                                   6
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 7 of 18 PageID #: 632




will be completed on or before December 21, 2021.

               (b)     Document Production.          Document production shall be substantially

complete by August 5, 2021.

               (c)     Requests for Admission. A maximum of fifty (50) requests for admission

are permitted for each side in each of the above-captioned cases in which only the six mostly

unrelated patents (U.S. Patent Nos. 6,529,561; 7,433,698; 7,751,803; 7,894,443; 8,364,196; and

8,879,503) are asserted. In each of the above-captioned cases in which one or more of the six

related patents (U.S. Patent Nos. 7,274,933; 7,460,868; 7,596,375; 8,275,374; 8,472,955; and

8,948,756) are additionally asserted, a maximum of sixty (60) requests for admission are permitted

for each side. Defendants may additionally serve up to twenty (20) requests collectively on behalf

of all Defendants. The above limits do not apply to requests for admission regarding (1) the

authenticity of a particular document or thing, (2) the admissibility of a particular document or

thing, and/or (3) whether a system was “known or used by others” or a document qualifies as a

“printed publication” as of a certain date under 35 U.S.C. § 102.

               (d)     Interrogatories.

                       i.     A       maximum          of     twenty-five   (25)    interrogatories,

including contention interrogatories, are permitted for each side in each of the above-captioned

cases in which only the six mostly unrelated patents (U.S. Patent Nos. 6,529,561; 7,433,698;

7,751,803; 7,894,443; 8,364,196; and 8,879,503) are asserted. In each of the above-captioned

cases in which one or more of the six related patents (U.S. Patent Nos. 7,274,933; 7,460,868;

7,596,375; 8,275,374; 8,472,955; and 8,948,756) are additionally asserted, a maximum of thirty

(30) interrogatories, including contention interrogatories, are permitted for each side. Defendants

may additionally serve up to ten (10) interrogatories collectively on behalf of all Defendants.




                                                 7
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 8 of 18 PageID #: 633




                       ii.     The Court encourages the parties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

of all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

detail a party provides, the more detail a party shall receive).

               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Defendants are

collectively limited to a total of one hundred (100) hours of testimony by deposition upon oral

examination of Plaintiffs. Plaintiffs are limited to a total of seventy (70) hours of testimony by

deposition upon oral examination of each Defendant. These limitations shall not apply to non-

party depositions, which shall be governed by Federal Rule of Civil Procedure 45.

                       ii.     Location of Depositions.       Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision. All parties here agree that all depositions

shall be held at whatever location is most convenient for the witness being deposed.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proofon

the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before February 24, 2022. The supplemental disclosure to contradict or

rebut evidence on the same matter identified by another party is due on or before April 21, 2022.




                                                  8
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 9 of 18 PageID #: 634




No other expert reports will be permitted without either the consent of all parties or leave of the

Court. Along with the submissions of the expert reports, the parties shall advise of the dates and

times of their experts’ availability for deposition.

                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case- dispositive

motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1, that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.

                       iii.    On a date to be set by separate order, generally not less than seven

(7) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference,




                                                   9
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 10 of 18 PageID #: 635




any party opposing the application for relief may file a letter, not to exceed three (3) pages,

outlining that party’s reasons for its opposition.

                        iv.     The parties shall provide to the Court two (2) courtesy copies of

its discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                        v.      Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.      Motions to Amend / Motions to Strike.

                (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

                (b)     Any such motion shall attach the proposed amended pleading as well as

a “redline” comparison to the prior pleading or attach the document to be stricken.

        10.     Technology Tutorials. Although technology tutorials are not required by the Court,

they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

before the date that the Joint Claim Construction Brief is filed.

        11.     Claim Construction Issue Identification.        On April 8, 2021 the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, no later than May 6, 2021, the parties will meet and

confer to prepare a Joint Claim Construction Chart to be submitted at least two weeks prior to




                                                     10
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 11 of 18 PageID #: 636




service of the opening claim construction brief. The parties’ Joint Claim Construction Chart

should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include each

party’s proposed construction of the disputed claim language with citation(s) only to the intrinsic

evidence in support of their respective proposed constructions. A copy of the patent(s) in issue as

well as those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

       12.          Claim Construction Briefing. Plaintiffs shall serve, but not file, their opening

brief on June 17, 2021. Defendants shall collectively serve, but not file, their answering brief on

July 15, 2021. Plaintiffs shall serve, but not file, its reply brief on August 5, 2021. Defendants

shall collectively serve, but not file, their sur-reply brief on August 19, 2021. No later than August

26, 2021, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

                           JOINT CLAIM CONSTRUCTION BRIEF

       I.      Agreed-Upon Constructions

       II.     Disputed Constructions

               [TERM 1]

               1.       Plaintiff’s Opening Position

               2.       Defendant’s Answering Position

               3.       Plaintiff’s Reply Position

               4.       Defendant’s Sur-Reply Position

               [TERM 2]

               1.       Plaintiff’s Opening Position




                                                 11
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 12 of 18 PageID #: 637




                2.       Defendant’s Answering Position

                3.       Plaintiff’s Reply Position

                4.       Defendant’s Sur-Reply Position

        The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an index, the parties shall

submit them in a Joint Appendix.

        Because there are different patents asserted against different groupings of Defendants,

and because it is not currently known which and how many terms will be disputed for each

patent, on May 6, 2021, the parties will submit a joint report regarding page limits for claim

construction briefing.
                                                         10:00 a.m.
        13.     Hearing on Claim Construction. Beginning at     on September __,
                                                                             9 2021, the

Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The parties

shall notify the Court, by joint letter submission, no later than the date on which their joint claim

construction brief is filed: (i) whether they request leave to present testimony at the hearing; and (ii)

the amount of time they are requesting be allocated to them for the hearing.

        Provided that the parties comply with all portions of this Scheduling Order, and any

other orders of the Court, the parties should anticipate that the Court will issue its claim

construction order within sixty (60) days of the conclusion of the claim construction hearing. If

the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days after

the conclusion of the claim construction hearing.

        14.     Supplementation. Absent agreement among the parties, and approval of the Court,

no later than October 21, 2021, Plaintiffs must finally supplement, inter alia, the identification of




                                                   12
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 13 of 18 PageID #: 638




all accused products, and no later than November 18, 2021, Defendants must finally supplement

the identification of all invalidity references.

        15.     Case Dispositive Motions.

                (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before June 2, 2022. Briefing will be

presented pursuant to the Court’s Local Rules. No case-dispositive motion under Rule 56 may

be filed more than ten (10) days before the above date without leave of the Court.

                (b)     Concise Statement of Facts Requirement.        Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

        Any party opposing the motion shall include with its opposing papers a response to the

moving party’s concise statement, not to exceed six (6) pages, which admits or disputes the facts

set forth in the moving party’s concise statement on a paragraph-by-paragraph basis. To the

extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s) to the

record. Failure to respond to a fact presented in the moving party’s concise statement of facts

shall indicate that fact is not in dispute for purposes of summary judgment. The party opposing

the motion may also include with its opposing papers a separate concise statement, not to exceed

four (4) pages, which sets forth material facts as to which the opposing party contends there is a

genuine issue to be tried. Each fact asserted by the opposing party shall also be set forth in a

separate numbered paragraph and shall be supported by specific citation(s) to the record.




                                                   13
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 14 of 18 PageID #: 639




       The moving party shall include with its reply papers a response to the opposing party’s

concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph basis.

Failure to respond to a fact presented in the opposing party’s concise statement of facts shall

indicate that fact remains in dispute for purposes of summary judgment.

               (c)     Page limits combined with Daubert motion page limits. Given the

number of Defendants, the varying groupings of patents asserted against different Defendants, the

pendency of IPR petitions for all asserted patents, uncertainty about the number of experts to be

used and the extent to which Defendants will share experts, and other uncertainties, the parties

suggest that they should confer and submit a joint letter to the Court stating their agreed or disputed

proposals as to the number of pages to be permitted for case-dispositive motions and Daubert

motions no later than May 12, 2022.

       16.     Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order applicable to each

separate trial for each of the above-captioned cases. Each SIDE in each of the above-captioned

cases shall be limited to three (3) in limine requests, unless otherwise permitted by the Court. The

in limine request and any response shall contain the authorities relied upon; each in limine request

may be supported by a maximum of three (3) pages of argument, may be opposed by a maximum

of three (3) pages of argument, and the side making the in limine request may add a maximum of

one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request in connection with a trial other than their own, such support or




                                                  14
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 15 of 18 PageID #: 640




opposition shall be combined in a single three (3) page submission (and, if the moving party, a

single one (1) page reply), unless otherwise ordered by the Court. No separate briefing shall be

submitted on in limine requests, unless otherwise permitted by the Court.

        18.     Pretrial Conference. On November 21, 2022, the Court will hold a pretrial conference

for the first of these related cases to be tried, in Court with counsel beginning at10:00
                                                                                     __. Unless otherwise

ordered by the Court, the relevant parties should assume that filing the pretrial order satisfies the

pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The relevant parties

for the case to be tried shall file with the Court the joint proposed final pretrial order in compliance

with Local Rule 16.3(c) and the Court’s Preferences and Procedures for Civil Cases not later than

seven (7) days before the pretrial conference. Unless otherwise ordered by the Court, the relevant

parties shall comply with the timeframes set forth in Local Rule 16.3(d)(1)-(3) for the preparation

of the joint proposed final pretrial order.

        The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments. The proposed final pretrial order shall contain a

table of contents and the paragraphs shall be numbered.

        19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried

to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed voir dire,
                                                                                                  seven
(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three
(7)
(3) business days before the final pretrial conference. This submission shall be accompanied by a

courtesy copy containing electronic files of these documents, in Microsoft Word format, which

may be submitted by e-mail to mn_civil@ded.uscourts.gov.

        20.     Trial.   On July 21, 2022, the parties shall submit a joint report stating their views

as to the ordering of trials amongst Defendants. The Court shall then issue an order identifying




                                                   15
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 16 of 18 PageID #: 641




the first case that will be tried. The first trial in this matter is scheduled for a ten (10) day trial

beginning at 9:30 a.m. on November 28, 2022, with the subsequent trial days beginning at 9:00

a.m. Until the case is submitted to the jury for deliberations, the jury will be excused each day at

4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in which to

present their respective cases. Subsequent trials for other Defendants will be scheduled upon

completion of the first trial.

        21.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the relevant parties to the case to which the jury

verdict applies shall jointly submit a form of order to enter judgment on the verdict. At the same

time, the parties shall submit a joint status report, indicating among other things how the case

should proceed and listing any post-trial motions each party intends to file.

        22.     Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES for each of

the above-captioned cases are limited to a maximum of 20 pages of opening briefs, 20 pages of

answering briefs, and 10 pages of reply briefs relating to any post-trial motions filed by that side,

no matter how many such motions are filed.




                                                  Th
                                                   he Hono
                                                  The    n rable Maryellen Noreika
                                                      Honorable
                                                  U it d St
                                                  United    t Di
                                                         States    t i t JJudge
                                                                District    d




                                                   16
 Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 17 of 18 PageID #: 642




                                                                         PROPOSED
                   EVENT
                                                                         DEADLINE
        Protective Order and ESI Order                   Within ten (10) days of the Scheduling Order
               Initial Disclosures                      Within thirty (30) days of the Scheduling Order
Identification of Accused Products and Asserted
                                                                         October 1, 2020
                     Patents
 Production of Technical Documents and Sales
                                                                       November 19, 2020
                     Figures
              Initial Claim Charts                                     December 17, 2020
         Initial Invalidity Contentions                                 January 28, 2021
     Joinder and Amendment of Pleadings                                  March 18, 2021
   (for all issues except inequitable conduct)
  Plaintiffs’ Preliminary Election of Asserted              30 days prior to Identification of Claim
                      Claims                                         Terms/Constructions
                                                         28 days after Plaintiffs’ Preliminary Election
 Defendants’ Preliminary Election of Prior Art
                                                                      of Asserted Claims
  Identification of Claim Terms/Constructions                             April 8, 2021
Substantial completion of document production                            August 5, 2021
        Joint Claim Construction Chart                                    May 6, 2021
  Joint Report Regarding Claim Construction
                                                                          May 6, 2021
                   Briefing
      Opening Claim Construction Brief                                    June 17, 2021
     Answering Claim Construction Brief                                   July 15, 2021
        Reply Claim Construction Brief                                   August 5, 2021
      Sur-reply Claim Construction Brief                                August 19, 2021
        Joint Claim Construction Brief                                  August 26, 2021
 Amendment of Pleadings to Add Inequitable
                                                                       September 16, 2021
                Conduct
                                                                       September  2021
          Claim Construction Hearing
                                                                          DP
     Final Infringement Contentions / Final
                                                                        October 21, 2021
     Supplementation of Accused Products
Final Supplementation of Invalidity References /
                                                                       November 18, 2021
          Final Invalidity Contentions
  Plaintiffs’ Final Election of Asserted Claims                        December 10, 2021
               Discovery Cutoff                                        December 21, 2021
    Defendants’ Final Election of Prior Art                             January 27, 2022
             Initial Expert Reports                                    February 24, 2022


                                                   17
Case 1:19-cv-02288-MN Document 24 Filed 09/15/20 Page 18 of 18 PageID #: 643




                                                    PROPOSED
                EVENT
                                                    DEADLINE
         Rebuttal Expert Reports                    April 21, 2022
Joint Report Re: MSJs and Daubert Motions           May 12, 2022
        Case Dispositive Motions                     June 2, 2022
       Joint Report Re: Trial Order                  July 21, 2022
                                                    1RYHPEHU
           Pretrial Conference
                                                       DP
                  Trial                           November 28, 2022




                                            18
